DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/20/2020 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5, 7-8, 10-11, 14-16, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Arensmeier (US 2017/0167744 – previously cited) in view of Mercier, Sr (US 2017/0299200, hereinafter referred to as Mercier), MacKenzie (US 2009/0056649 – previously cited), Brown (US 2011/0250547).

Regarding claim 1, Arensmeier teaches an HVAC system comprising: 
a heated air furnace (136, Fig. 2A, paragraph [0009]) including a gas valve (128, Fig. 2A, see paragraph [0066]),
a electronically controlled circulator motor (108, Fig. 2A, see paragraph [0015], see paragraph [0130] which notes that the blower 108 has a motor) to circulate heated air through the HVAC system (see paragraph [0005]),
a controller (202, Fig. 2A, see paragraph [0066]).
Atrensmeier does not teach that the electronically controlled circulator motor comprises an electronically commutated motor, a current sensor configured to detect a current supplied to the electronically controlled circulator motor and a controller configured determine whether the current supplied to the electronically controlled circulator motor is outside of a specified operating range and to disable the gas valve in response to determining that the current supplied 
Mercier teaches that electronically commutated motors are highly efficient (Mercier, Abstract). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Arensmeier with an electronically commutated motor, as Mercier teaches that electronically commutated motors are highly efficient (Mercier, Abstract).
 MacKenzie teaches a boiler (MacKenzie, Title) with a circulator motor (MacKenzie, 310, Fig. 3, [0033]) and a controller which detects circulator failure based on too much or too little current in the circulator motor (MacKenzie, see paragraph [0033], 313, Fig. 3), and can initiate an alarm to turn off power equipment based on the sensor (MacKenzie, paragraph [0018]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Arensmeier a controller that detects over/under current, as taught by MacKenzie, in order to determine potential electrical issues and whether equipment needs to be replaced.  
Through the combination of references, the controller of MacKenzie would be configured to disable the gas valve (as the gas valve is provided via the combination above) in response to current supplied to the circulator motor being outside of a specified range, as MacKenzie notes that an alarm signal in response to an unusually high current load can result in turning off power equipment to prevent further damage (MacKenzie, paragraph [0018]) and Arensmeier notes that the gas valve is powered by the control board (Arensmeier, paragraph [0066]).

Brown teaches a burner system wherein the flow of gas is disabled by sending a signal to close a gas valve (Brown, paragraph [0059] the Examiner notes that a signal to close the valve constitutes interrupting the signal to keep the valve open thus reading on the claim).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Arensmeier as modified with the teaching of interrupting a gas valve control signal from the controller to the gas valve, as taught by Brown, in order to trap gas within the system to prevent further leakage. 

Regarding claim 2, Arensmeier as modified teaches the HVAC system of claim 1, but does not teach that the current sensor comprises a current transformer. MacKenzie teaches a boiler (MacKenzie, Title) with a circulator motor (MacKenzie, 310, Fig. 3, [0033]) and a controller which detects circulator failure based on too much or too little current in the circulator motor (MacKenzie, see paragraph [0033], 313, Fig. 3), and can initiate an alarm to turn off power equipment based on the sensor (MacKenzie, paragraph [0018]), wherein the sensor is a current transformer (MacKenzie, see paragraph [0033] which notes that the sensor 313 monitors current being drawn through a current transformer).  
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Arensmeier as modified with a current sensor that comprises a current transformer, as taught by MacKenzie, in order to utilize a known element to detect current. 

Regarding claim 5, Arensmeier as modified teaches the HVAC system of claim 1, wherein that the current sensor comprises a Hall effect sensor (Arensmeier, see paragraph [0064]).

Regarding claim 10, Arensmeier as modified teaches the HVAC system of claim 1, wherein the controller is configured to detect a voltage of a control signal supplied to the circulator motor (Arensmeier, paragraph [0072] notes that 206 may be a voltage sensor).  

Regarding claim 11, Arensmeier as modified teaches the HVAC system of claim 1, wherein the circulator motor includes one or more taps, and the controller is configured to detect a current in the one or more taps of the circulator motor (Arensmeier, see paragraph [0017]).

Regarding claim 14, Arensmeier as modified teaches the HVAC system of claim 1, wherein the controller is configured to receive the detected current during at least one of a startup of the furnace and a subsequent cycle of the furnace (MacKenzie, see paragraph [0040] which teaches that the current is monitored by the sensors and generating an alarm if current deviates too high or low, paragraph [0018] teaches turning off power equipment to prevent damage if an alarm is called, thus the controlled detects current for a cycle of the furnace).

Regarding claim 15, see the rejection of claim 1 as the limitations are the same. 

Regarding claim 16, see the rejection of claim 2 as the limitations are the same.

Regarding claim 18, see the rejection of claim 7 as the limitations are the same.

Regarding claim 21, Arensmeier as modified teaches the HVAC system of claim 1, wherein the current sensor is integrated with the controller or is located on a same circuit board as the controller (MacKenzie, paragraph [0025]). Application No.: 16/128,0435  

Claims 3-4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Arensmeier in view of Mercier, MacKenzie, and Brown, further in view of Beihoff (US 5,233,324 – previously cited).

Regarding claim 3, Arensmeier as modified teaches the HVAC system of claim 2, further comprising one or more wires or bus bars coupled to the circulator motor to supply the current to the circulator motor (see Arensmier, Fig. 3 which shows wires connecting the control unit and the circulator motor). 
Arensmeier as modified does not specifically teach wherein at least one of the one or more wires or bus bars extends through the current transformer. The Examiner notes that Arensmeier teaches that the current sensor monitors current being drawn through the current transformers (MacKenzie, paragraph [0033]).
Beihoff teaches a current transformer (Beihoff, Title) in which the current transformer teaches a wire which extends through the current transformer (Beihoff, 4, Fig. 1, the wire 4 extends through the current transformer 2 as described in at least col. 2, lines 4-10). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide MaKenzie as modified with the teaching of at least one wire extending through the current 

Regarding claim 4, Arensmeier as modified teaches the HVAC system of claim 3, wherein the at least one wire or bus bar extending through the current transformer is coupled with a multi-position connector on a circuit board (MacKenzie, Fig. 3 shows the control board featuring multiple connections).  

Regarding claim 17, Arensmeier as modified teaches the method of claim 16, further comprising one or more wires or bus bars coupled to the circulator motor to supply the current to the circulator motor (see Arensmeier, Fig. 3 which shows wires connecting the control unit and the circulator motor). 
Arensmeier as modified does not teach at least one of the one or more wires or bus bars extends through the current transformer, and the at least one wire or bus bar extending through the current transformer is coupled with a multi-position connector on a circuit board.  
Beihoff teaches a current transformer (Beihoff, Title) in which the current transformer teaches a wire which extends through the current transformer (Beihoff, 4, Fig. 1, the wire 4 extends through the current transformer 2 as described in at least col. 2, lines 4-10). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide MaKenzie as modified with the teaching of at least one wire extending through the current transformer, as taught by Beihoff, in order increase the current range (Beihoff, col. 1, lines 10-15). 
.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Arensmeier in view of Mercier, MacKenzie, Brown, and Beihoff, further in view of Arensmeier (US 2014/0074730 – hereinafter referred to as Arensmeier ‘730, previously cited) and Kenji (JP2017112674A – previously cited).

Regarding claim 6, Arensmeier as modified teaches the HVAC system of claim 5, but does not teach a panel including an electrically-conductive trace electrically coupled with the circulator motor to supply the current to the circulator motor, 
wherein the Hall effect sensor is mounted on an opposite side of the panel from the electrically-conductive trace.
Arensmeier ‘730 teaches an HVAC system (Arensmeier ‘730, Title) which teaches a boiler system (Arensmeier ‘730, paragraph [0080]) which features a circulator blower (Arensmeier ‘730, 114, see paragraph [0006]) that circulates air from a burner (Arensmeier ‘730, 126, see paragraph [0008]), a current sensor (Arensmeier ‘730, see paragraph [0138]) and a gas valve (Arensmeier ‘730, 128, paragraph [0138]), with a panel (Arensmeier ‘730, 318, Fig. 2) that connects the current sensor to the air handler unit which features the burner, circulator blower, and motor (Arensmeier ‘730, see the connection between 318, 324, 304 in Fig. 2, paragraph 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Arensmeier as modified, with a panel which is coupled to the motor to a panel, as taught by Arensmeier ‘730, in order to allow for access to the electrical equipment powering the motor.  
Kenji teaches a panel with a current sensor mounted (see Kenji, 4, Fig. 1, see Abstract), where the current sensor is mounted on an opposite side of the panel from an electrically conductive trace (see Kenji, Abstract which notes the wiring space is under the current sensor attaching part 3 which therefore results in the wiring being opposite of where the sensor is mounted per Fig. 1). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Arensmeier as modified, with a current sensor mounted on a panel opposite of an electrically conductive trace, as taught by Kenji, in order secure the wiring in a safe and concealed area.
Through the combination, the Hall effect sensor would be mounted on the panel as Arensmeier as modified teaches a current sensor being a Hall effect sensor and Kenji teaches a current sensor mounted on a panel.   




Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Arensmeier in view of Mercier, MacKenzie, Brown, and Beihoff, further in view of Perez (US 2017/0211822).

Regarding claim 7, Arensmeier as modified teaches the HVAC system of claim 1, further comprising a return air temperature sensor or a supply air sensor in communication with the controller (Arensmeier, 224, paragraph [0075]). 
Arensmeier as modified does not teach that the controller is configured to disable the gas valve in response to a detected return air temperature or a detected supply air temperature outside of a specified operating temperature range.
Perez teaches a heating furnace (Perez, Title) which features a gas valve which supplies a burner (Perez, 126 and 130 supply gas to burners 114 and 118, Fig. 1, see paragraphs [0059]-[0061]), and a supply air temperature and return air temperature sensor 
(Perez, 138, 136, Fig. 1), wherein the supply temperature can be received by the controller and if the supply temperature is outside of a temperature map desired, the controller controls the burner to inactive (Perez, paragraph [0121], Table 5 on page 9 of the specification, further see paragraph [0059] which notes when the gas valve is inactive, the burner is inactive, the Examiner notes that the temperature map is analogous to a threshold as if the temperature is outside of the temperature map the burner will either be enabled or disabled to reach the temperature map setting). 
Therefore, it would be obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Arensmeier as modified with the controller disabling the gas valve in response to a detected return or supply air temperature outside of a specified operating . 
 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Arensmeier in view of Mercier, MacKenzie, Brown, and Beihoff, further in view of Gatley (US 2010/0076606).

Regarding claim 8, Arensmeier as modified teaches the HVAC system of claim 1, further comprising a pressure sensor (Arensmeier, paragraph [0078]) or an air flow sensor in communication with the controller (the air flow sensor is not required as the claim is claimed in the alternative, but is however taught in paragraph [0075]).
Arensmeier as modified does not teach that the controller is configured to disable the gas valve in response to a detected pressure or a detected air flow outside of a specified operating air supply range.
Gatley teaches an HVAC system with a blower (Gatley, Title, Abstract) which features a gas valve (Gatley, 5, Fig. 1) that is controlled by a controller (Gatley, 4, Fig. 1) wherein when the pressure is outside an ordinary limit, the gas valve is shut off (Gatley, paragraph [0006]). Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Arensmeier as modified with a controller which is configured to disable the gas valve in response to a detected pressure, as taught by Gatley, in order to provide a greater safety advantage (Gatley, paragraph [0006]). 




Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Arensmeier in view of Mercier, MacKenzie, and Brown, further in view of Erdman (US 5,076,780 – previously cited).

Regarding claim 9, Arensmeier as modified teaches the HVAC system of claim 1, but does not specifically teach the specified operating current range includes a current value corresponding to a 120 VAC supply. Erdman teaches a control system for a gas fired combustion air heating appliance which features an air blower (Erdman 28, see col. 2, lines 31-45),  circulator fan blower (Erdman 34, see col. 2, lines 31-45), gas valve (Erdman, Abstract) wherein the control system has a plurality of current sensors (Erdman, claim 1) and the control system is powered by single phase 120 V supply (Erdman, col. 2, lines 46-50). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide MaKenzie as modified with the teaching of using a current range which corresponds to a 120 V supply, as taught by Erdman, as Erdman teaches that the use of such power supplies are suitable in the art. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Arensmeier in view of Mercier, MacKenzie, and Brown, further in view of Broker (US 9,178,447) and Muldoon (US 2003/0160519 – previously cited).

Regarding claim 12, Arensmeier as modified teaches the HVAC system of claim 11, but does not teach the controller is configured to detect whether the circulator motor includes a 
Broker teaches a motor control assembly where the motor controller includes multiple taps which are connected by a shared optoisolator (Broker, claim 14 notes that the second optoisolator is coupled to the motor controller and a third and fourth tap). Muldoon teaches that a motor can be identified by sensing the control termini of wires by optoisolators (Muldoon, paragraph [0082]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Arensmeier as modified with the teaching of identifying the motor by using an optoisolator as taught by Muldoon and a motor with a shared optoisolator between taps as taught by Broker, in order to accurately identify the motor. 

Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Arensmeier in view of Mercier, MacKenzie, and Brown, further in view of Falls (US 10,605,495).

Regarding claim 13, Arensmeier as modified teaches the HVAC system of claim 1, but does not teach the circulator motor comprises an X-13 electronically commutated motor.  
Falls teaches that ECM motors can be X-13 motors (Falls, col. 4, lines 25-30). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide MacKenzie as modified with a X-13 motor as taught by Falls, as Falls teaches that ECM motors can be X-13 motors, thereby making the combination obvious to try to one of ordinary skill in the art to assess how an X-13 motor benefits the performance of the HVAC system. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Arensmeier (US 2017/0167744 – previously cited) in view of Mercier, Sr (US 2017/0299200, hereinafter referred to as Mercier), Brown (US 2011/0250547), and Gatley (US 2010/0076606).

Regarding claim 19, Arensemier teaches an HVAC system comprising: 
a heated air furnace (136, Fig. 2A, paragraph [0009]) including a gas valve (128, Fig. 2A, see paragraph [0066]),
a electronically controlled circulator motor (108, Fig. 2A, see paragraph [0015], see paragraph [0130] which notes that the blower 108 has a motor) to circulate heated air through the HVAC system (see paragraph [0005]), 
at least one of a pressure sensor (see paragraph [0078]), a return air temperature sensor, a supply air sensor, or an air flow sensor (these sensors are not required as the claim is claimed in the alternative); and 
a controller (202, Fig. 2A, see paragraph [0066]) in communication with said at least one of a pressure sensor (see paragraph [0078]).
Arensmeier does not teach:
wherein the electronically controlled circulator motor comprises an electronically commutated motor (ECM); 
 the controller configured to disable the gas valve by opening a relay switch electrically coupled with the gas valve to interrupt a gas valve control signal from the controller to the gas valve, in response to determining that a detected return air temperature or a detected supply air temperature is outside of a specified operating temperature range, or in response to determining that a detected pressure or a detected air flow is outside of a specified operating air supply range. 

Arensmeier as modified does not teach:
the controller configured to disable the gas valve by opening a relay switch electrically coupled with the gas valve to interrupt a gas valve control signal from the controller to the gas valve, in response to determining that a detected return air temperature or a detected supply air temperature is outside of a specified operating temperature range, or in response to determining that a detected pressure or a detected air flow is outside of a specified operating air supply range.
Brown teaches a burner system wherein the flow of gas is disabled by sending a signal to close a gas valve (Brown, paragraph [0059] the Examiner notes that a signal to close the valve constitutes interrupting the signal to keep the valve open thus reading on the claim).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Arensmeier as modified with the teaching of interrupting a gas valve control signal from the controller to the gas valve, as taught by Brown, in order to trap gas within the system to prevent further leakage. 
Arensmeier as modified does not teach:
interrupting a gas valve control signal from the controller to the gas valve, in response to determining that a detected return air temperature or a detected supply air temperature is outside of a specified operating temperature range, or in response to determining that a detected pressure or a detected air flow is outside of a specified operating air supply range.
.

Response to Arguments
Applicant's arguments filed 6/10/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments begin by addressing the 35 USC 103 rejeciton in the previous office action. Applicant asserts that MacKenzie’s overcurrent/undercurrent sensor would not be considered by one of ordinary skill in the art to be used with Arenmeier because the referneces do not teach using a boiler system water circulating motor in an HVAC system that circulates heated air for a heated air furnance. See Applicant Remarks, pg. 10. The Examiner has considered the argument and respectfully disagrees as the argument fails to argue the merits of the combination, but merely positions the use case of the claimed invention against the art without acknowledging how the structure of the claimed invention is taught by the art. Thus, making the prior art capable of performing the function of the claimed invention. Regarding remainder of Applicant’s arguments, they are rendered moot under new grounds of rejection necessitated by the amendments made to the claims. Please see the rejection above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NAEL N BABAA/            Examiner, Art Unit 3763                                                                                                                                                                                            /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763